DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2016/0253651 to Park et al. (hereinafter Park).

In regard claim 1, Park teaches or discloses a system (see Figs. 1 and 6) comprising: 
a first computing device (see Fig. 6, paragraph [0165], the electronic device 610) comprising a user account manager (see Fig. 6, paragraph [0165], the payment manager 614) configured to: 
manage an account of a user (see Fig. 6, element 622, paragraphs [0163], and [0238], the payment service server 622 may manage, for example, card information linked to a service account (e.g., Samsung account) or a user account. The account management module may manage, in the payment application 1830, information including a user-specific identifier (e.g., Samsung account ID or device ID), card, or membership which the module exchanges with the payment server 720);
receive a request to implement an action associated with the account (see Fig. 6, paragraphs [0163], [0238], and [0239], the account management module may manage registration, addition, deletion, repeated registration, use suspension, or use restart of a card, using the account of the user or the identifier of the electronic device. Moreover, in the case of transmitting (importing/exporting) between an electronic device and a wearable device also, registration, addition, deletion, repeated registration, use suspension, or use restart of a card may be managed based on the generated account or electronic device identifier);
receive, from a second computing device of the user, biometric data associated with the user (see Fig. 2, paragraph [0119], an electronic device may encrypt data (e.g., biometric information, personal information, or card information) which requires a high security level, and may store, in the security module 236, a key that is used for encryption);
manage the request to implement the action based on the received biometric data (see paragraphs [0248], [0255], [0271], [0273], and [0293], the biometric information module 1825 may store biometric information of a user of the electronic device and compare the biometric information with information obtained by a biometric sensor to authenticate the user. The biometric information module 1825 may include a fingerprint information module or an iris information module. The biometric information module may collect information from the biometric sensor 2401).

In regard claim 2, Park teaches or discloses the system of claim 1, wherein the account is one of the user’s financial account, social media account, cloud computing account, email account, and ecommerce account (see paragraphs [0163], and [0229], the payment service server 622 may manage, for example, card information linked to a service account (e.g., Samsung account) or a user account).

In regard claims 3 and 14, Park teaches or discloses the system of claim 1, wherein the request is one of a request to reset the account, to change a predetermined setting of the account, to change a login setting of the account, and to retrieve data from the account (see Fig. 6, paragraphs [0163], [0238], [0239], [0301], [0837], and [1523], the account management module may manage registration, addition, deletion, repeated registration, use suspension, or use restart of a card, using the account of the user or the identifier of the electronic device. When the payment card information has been deleted by an electronic device initialization process (e.g., factory reset), information (e.g., token) necessary for mobile payment may be stored by repeatedly performing card registration and authentication. When the user accesses the payment service server based on an account, the user may be allowed to perform operations of registering a card and installing a payment module again on the basis of the payment-related information. When the data is reset, the payment-related module stored in the electronic device may notify the token server of the resetting through the payment service server to deactivate the token server).

In regard claims 4 and 15, Park teaches or discloses the system of claim 1, wherein the biometric data includes one of a temperature reading of the user, a heart rate reading of the user, a fingerprint reading of the user, a sound reading of the user, and image capture data associated with the user (see paragraphs [0247], and [0272], the biometric information module may acquire biometric information of a user. The biometric information of a user may include, for example, information of, a fingerprint, an iris, a face image, a voice, a cardiac impulse, or a blood pressure).

In regard claims 5 and 16, Park teaches or discloses the system of claim 1, wherein the user account manager is configured to: 
determine whether the user is in a state of sleeping, a state of driving, or a state of exertion based on the biometric data (see paragraphs [0120], [1582], and [01725], determine whether the electronic device is in a locked state or sleep state. The process proceeds to the next step (in 70) when the electronic device is in an unlocked state, and proceeds to the step thereafter (in 60) when the electronic device is in a locked state or sleep state. If electronic device A is in a locked state or sleep state, the payment application of electronic device A may be performed in step 70, when the electronic device is in an unlocked state, or proceeds to the step 60 when the electronic device is in a locked state or sleep state); and 
prevent implementation of the requested action and/or locking the account based on determining that the user is in a state of sleeping, a state of driving, or a state of exercising (see paragraphs [1582], and [1725], determine whether the electronic device is in a locked state or sleep state. The process proceeds to the next step (in 70) when the electronic device is in an unlocked state, and proceeds to the step thereafter (in 60) when the electronic device is in a locked state or sleep state. if electronic device A is in a locked state or sleep state, the payment application of electronic device A may be performed in step 70, when the electronic device is in an unlocked state, or proceeds to the step 60 when the electronic device is in a locked state or sleep state).

In regard claims 6 and 17, Park teaches or discloses the system of claim 1, wherein the user account manager is configured to: 
implement a plurality of actions with respect to the user’s account (see paragraphs [0163], [0231], and [0238]);
identify one or more of the actions as being restricted for implementation (see paragraphs [0238], [0239], and [0342]); and  
restrict the one or more actions based on the received biometric data (see paragraphs [0248], [0255], [0273], [1484], and [1509]).

In regard claim 7, Park teaches or discloses the system of claim 6, wherein the user account manager is configured to remove the restriction in response to receipt of predetermined authorization (see paragraphs [0245], [0247], [0248], [0249], and [0271]).

In regard claim 8, Park teaches or discloses the system of claim 6, wherein the second computing device is one of a mobile computing device, a smartphone, a tablet computer, a laptop computer, a wearable device, and a smartwatch (see Fig. 1, paragraph [0089], an electronic device according to various embodiments of the present disclosure may include at least one of, for example, a smart phone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader (e-book reader), a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), a moving picture experts group (MPEG-1) audio layer-3 (MP3) player, a mobile medical device, a camera, and a wearable device).

In regard claim 9, Park teaches or discloses the system of claim 1, wherein the first computing device further comprises a user interface configured to receive user input that indicates the action (see paragraph [0159]).

In regard claims 10 and 18, Park teaches or discloses the system of claim 9, wherein the user interface is configured to receive user input that indicates to restrict the action based on the received biometric data (see paragraphs [0247], [0248], [0249], [0267], [0271], and [0293]), and wherein the user account manager is configured to restrict the action based on receipt of the biometric data meeting a predetermined criterion (see paragraphs [0247], [0248], [0249], [0267], [0271], and [0293]).

In regard claims 11 and 19, Park teaches or discloses the system of claim 1, wherein the user account manager is configured to restrict implementation of the action based on the received biometric data meeting a predetermined criterion (see paragraphs [0248], [0255], [0273], [1484], [1491], and [1509]).

In regard claims 12 and 20, Park teaches or discloses the system of claim 11, wherein the predetermined criterion comprises a heartrate of the user exceeding a predetermined level (see paragraphs [0091], and [2083]).

In regard claim 13, Park teaches or discloses a method comprising:
receiving, from a first computing device, a request to implement an action associated with an account of a user (see Fig. 6, paragraphs [0163], [0238], and [0239], the account management module may manage registration, addition, deletion, repeated registration, use suspension, or use restart of a card, using the account of the user or the identifier of the electronic device. Moreover, in the case of transmitting (importing/exporting) between an electronic device and a wearable device also, registration, addition, deletion, repeated registration, use suspension, or use restart of a card may be managed based on the generated account or electronic device identifier);
receiving, from a second computing device, biometric data associated with the user (see Fig. 2, paragraph [0119], an electronic device may encrypt data (e.g., biometric information, personal information, or card information) which requires a high security level, and may store, in the security module 236, a key that is used for encryption); and
managing the request to implement the action based on the received biometric data (see paragraphs [0248], [0255], [0271], [0273], and [0293], the biometric information module 1825 may store biometric information of a user of the electronic device and compare the biometric information with information obtained by a biometric sensor to authenticate the user. The biometric information module 1825 may include a fingerprint information module or an iris information module. The biometric information module may collect information from the biometric sensor 2401).

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 05/05/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476